                  UNITED STATES DISTRICT COURT
                                FOR THE
                       DISTRICT OF VERMONT


UNITED STATES OF AMERICA               :
          v.                           :   Case No. 2:17-cr-00071
NAM VU BUI,                            :
          Defendant.                   :


                           Opinion and Order

     On November 22, 2019, Mr. Bui was found guilty of one count

of possessing at least one matter consisting of visual

depictions of child pornography after a two-day jury trial. Mr.

Bui now brings a motion for a judgment of acquittal and/or a new

trial.

     For the reasons set forth below, Defendant’s motion is

denied.

                              Background
     At Mr. Bui’s trial, the Government introduced evidence to

establish the presence of child pornography on his laptop and

cell phone devices, including Exhibits 32, 33, 42, and 43. ECF

107 at 188-195. These images (hereafter the “Penny Images”) are

close-up photographs of female genitalia with no other

identifying features depicted in the frame. ECF 107 at 188-195.

At trial, the Government’s witnesses offered testimony

demonstrating that the Penny Images were found on Defendant’s

                                   1
laptop and cell phone devices. ECF 107 at 105-112. The

Government also argued that the Penny Images depict PD,

Defendant’s ex-girlfriend’s then-minor sister, based on

Defendant’s statements to law enforcement and visual

similarities between the Penny Images and other photographs of

PD found on his devices. Defense counsel contends that there was

no way to visually verify that the Penny Images depict a minor

or PD specifically, and that the Government’s evidence was

circumstantial and nonconclusory.

     The jury found Mr. Bui guilty of possessing child

pornography based on the Penny Images. Mr. Bui now makes this

motion for judgment of acquittal and / or new trial, submitting

that the jury’s verdict lacked a sufficient evidentiary basis.

                       Standard of Review
  1.)     Motion for Judgment of Acquittal

     Pursuant to Rule 29 of the Federal Rules of Criminal

Procedure, a court “must enter a judgment of acquittal of any

offense for which the evidence is insufficient to sustain a

conviction.” Fed. R. Crim. P. 29(a). “If the jury has returned a

guilty verdict, the court may set aside the verdict and enter an

acquittal.” Fed. R. Crim. P. 29(a). “A district court will grant

a motion to enter a judgment of acquittal on grounds of

insufficient evidence if it concludes that no rational trier of

fact could have found the defendant guilty beyond a reasonable


                                2
doubt.” United States v. Jackson, 335 F.3d 170, 180 (2d. Cir.

2003). As such, a court may grant a judgment of acquittal only

“if the evidence that the defendant committed the crime alleged

was nonexistent or ... meager.” Id. (quoting United States v.

Guadagna, 193 F.3d 122, 130 (2d. Cir. 1999). The evidence must

be viewed by the trial court “in the light most favorable to the

Government and all permissible inferences drawn in the

Government's favor.” Jackson at 180.

  2.)     Motion for a New Trial

     Rule 33(a) of the Federal Rules of Criminal Procedure provide

that, “upon the defendant’s motion, the court may vacate any

judgment and grant a new trial if the interest of justice so

requires.” Fed. R. Crim. P. 33(a).          Given that the district court

must generally defer to the jury's resolution of conflicting

evidence and assessment of witness credibility, “[i]t is only

where exceptional circumstances can be demonstrated that the trial

judge   may    intrude   upon    the       jury      function    of credibility

assessment”    (e.g.   where   testimony        is   “patently   incredible   or

defies physical realities”). United States v. Ferguson, 246 F.3d

129, 134 (2d. Cir. 2001) (quoting United States v. Sanchez, 969

F.2d 1409, 1413 (2d. Cir. 1992)).                 While the trial court has

broader discretion to grant a new trial under Rule 33 than to grant

a motion for acquittal under Rule 29, it must exercise this Rule

33 authority    “sparingly”      and       in     “the   most     extraordinary

                                       3
circumstances.” Id.     The   ultimate     test   on   a Rule   33 motion     is

whether   letting   a   guilty   verdict    stand      would   be   a   manifest

injustice; there must be a real concern that an innocent person

may have been convicted. Id.

                                 Discussion
     Mr. Bui seeks a judgment of acquittal and/or new trial by

arguing that the jury lacked sufficient evidence to conclude

that the Penny Images depicted a minor. This argument lacks

merit. Based on the record evidence, a rational trier of fact

could have found that the Penny Images depicted PD, a known

minor, beyond a reasonable doubt. The Government produced

significant evidence in support of such a finding, and there is

no basis for any real concern that an innocent person may have

been convicted.

     The Government presented key pieces of evidence at trial to

support the argument that the Penny Images depicted PD, a known

minor. First, through testimony from Middlebury Police

Department (MPD) Officer Bill Austin, Detective Kris Bowdish,

and forensic examiner Robert Farr, the Government established

that the devices upon which these images were found belonged to

Mr. Bui. ECF 107 at 21-27, 33-37, 105-112. Secondly, the

Government introduced statements by Mr. Bui to Officer Bowdish,

in which he admitted to having nude images of PD on his phone.

ECF 111 at 42. According to Office Bowdish’s testimony, Mr. Bui

                                     4
told her that PD was “underage” and that the images of her on

his device depicted “her face, her breasts, her vagina, and her

vulva.” ECF 111 at 42.

     Robert Farr testified that, based on his search of Mr.

Bui’s devices for images matching Mr. Bui’s description, he

found both the Penny Images and one other image, Exhibit 31/41,

which depicts PD’s face and breasts foregrounding a bathroom

mirror, countertop, and wallpaper. ECF 107 at 105-112. According

to Homeland Security Investigations Special Agent Caitlyn

Moynihan’s testimony, Exhibits 31/41, 32, 33, 42, and 43 all

originate from cellular devices of the same make and model. ECF

107 at 210-211. Agent Moynihan also testified that all six

images feature “the same” wallpaper and “the same” countertop.

ECF 107 at 210-211.

     Based on both Mr. Bui’s statement to law enforcement and

the similarities between the Penny Images and Exhibits 31/41, a

rational trier of fact could have reasonably inferred that the

Penny Images depicted PD, and, therefore, that Mr. Bui knowingly

possessed child pornography. The Government has offered

substantial evidence to support such a conclusion from a

reasonable jury.

     Mr. Bui contends that the jury’s verdict lacks a sufficient

evidentiary basis because it is impossible for a juror to

visually confirm that the Penny Images in fact depict a minor.

                                5
Moreover, he points out that the metadata reveals that these

images were taken on different dates, and there is no clear or

verifiable indication that they share background imagery.

Finally, he argues that because his devices also contained adult

pornography, the Penny Images could just as well depict an

adult.

     Even so, however, Mr. Bui’s arguments do not raise a severe

enough defect in the Government’s evidence to render a

reasonable jury’s guilty verdict irrational. While Defendant

raises the possibility that the Penny Images could be adult

pornography, the jury was presented with enough evidence that

linked the Penny Images to PD for their verdict to pass muster

under Fed. R. Civ. P. 29(a). Moreover, there is no indication

that the jury’s verdict constitutes a manifest miscarriage of

injustice warranting a new trial under Fed. R. Civ. P. 33(a). As

such, the Court denies Defendant’s motion for judgment of

acquittal and/or new trial.

                              Conclusion
     For the aforementioned reasons, Defendant’s motion for a

judgment of acquittal and/or a new trial is denied. Sentencing

is scheduled for June 29, 2020.




                                  6
    DATED at Burlington, in the District of Vermont, this 2nd

day of April, 2020.

                             /s/ William K. Sessions III
                             William K. Sessions III
                             U.S. District Court Judge




                               7
